 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    MEGAN E. KLATT,                                           Case No. 2:17-cv-02425-RFB-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9                                                              (Stip Susp Disp Ddl – ECF No. 86)
      DIGNITY HEALTH,
10
                                           Defendant.
11

12          Before the court is the parties’ Stipulation and Order to Suspend Dispositive Motion
13   Deadline Pending Settlement (ECF No. 86). The parties request to “suspend” the April 29, 2019
14   deadline to file dispositive motions because they have reached a settlement in principle. The court
15   previously gave the parties a 60-day extension of the dispositive motion deadline based on their
16   agreement to conduct a private mediation on February 28, 2019.
17          The parties’ stipulation does not indicate when they expect to finalize their “settlement in
18   principle.” The court will not grant an open-ended extension. Accordingly,
19          IT IS ORDERED that the Stipulation to Suspend the Dispositive Motion Deadline
20   Pending Settlement is GRANTED to the extent the parties shall have until May 17, 2019 to either
21   file a stipulation to dismiss if they have settled, or dispositive motions if they have not.
22          DATED this 10th day of April, 2019.
23

24
                                                               PEGGY A. LEEN
25                                                             UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                           1
